                    Case 2:21-mj-00088-SMV Document 12 Filed 02/03/21 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEW MEXICO

                                       Before the Honorable KEVIN R. SWEAZEA
                                     CRIMINAL CLERK’S MINUTES at Las Cruces
                                            (by Zoom Videoconference)
                                                                        Recording
Case Number:        21-MJ-88                   Date:    2/3/2021                          LCR SIERRA BLANCA
                                                                        Information:
Clerk:              B. WILSON                  Type of Hearing:         ATTORNEY APPOINTMENT


Defendant(s):                                           Attorney(s):                                Appt’d.   Ret’d.
DAVID WILLIAM HILL                                      DANIEL RUBIN                                  ☒         ☐
                                                                                                      ☐         ☐
                                                                                                      ☐         ☐
                                                                                                      ☐         ☐
Assistant
                      DUSTIN SEGOVIA                    Interpreter:    N/A
U.S. Attorney:
                                                        Court in
Pretrial Officer:     BRENDA RICHARDSON                                 11:00-11:06 A.M. 6 MIN
                                                        Session:


☐        Waiver of preliminary hearing & right to grand jury presentment filed in open court

☐        Set


☒        Defendant in custody

 ☐       Conditions of Release continued on Page 2


         Other: DEFENSE STATES THAT DEFENANT HAS NO INCOME OR ACCESS TO HIS INCOME, AND TO
         RETAIN AN ATTORNEY, IT WOULD COST $25,000, WHICH THE DEFENDANT WOULD NOT BE ABLE
 ☒       TO PAY. COURT ORDERS COUNSEL TO REVIEW THE FINANCIAL AFFIDAVIT WITH DEFENDANT,
         AND IF IT IS DETERMINED THAT HE IS NOT INDIGENT, HE WILL NEED TO REIMBURSE THE FPD FOR
         SERVICES. AUSA HAS NO OBJECTION TO MAKING A FUTURE DETERMINATION.
